Citation Nr: 0524753	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  96-27 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.

2.	Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.

3.	Entitlement to service connection for numbness of the 
hands as a manifestation of an undiagnosed illness.

4.	Entitlement to service connection for chest pains as a 
manifestation of an undiagnosed illness.

5.	Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
January 1992. The record discloses the veteran served in the 
Southwest Asia Theater of Operations and is in receipt of the 
Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.

The veteran testified at a hearing at the RO before a member 
of the Board in May 1999.  

The issues were remanded by the Board in May 2000.  

The veteran testified at a video-conference hearing at the RO 
before a member of the Board in March 2005.  


FINDINGS OF FACT

1.	The veteran is not shown to have fatigue, headaches, 
numbness of the hands, or chest pain that is due to an 
undiagnosed illness or that is otherwise etiologically 
related to active service.

2.	The appellant was not engaged in combat with the enemy.

3.	There is no credible supporting evidence to establish that 
the claimed stressors actually occurred.

4.	There is no evidence of a psychiatric disorder in service 
or a psychosis within one year subsequent to service 
discharge, nor is there competent medical evidence relating a 
current psychiatric disorder to such service, or to any 
incident therein.


CONCLUSIONS OF LAW

1.	Disability manifested by fatigue, including an undiagnosed 
illness manifested by signs or symptoms involving fatigue, 
was not incurred in or aggravated by active service, nor may 
an undiagnosed illness manifested by signs or symptoms 
involving fatigue be presumed to have been incurred in active 
service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.303, 3.317 (2003).

2.	Disability manifested by headaches, including an 
undiagnosed illness manifested by signs or symptoms involving 
headaches, was not incurred in or aggravated by active 
service, nor may an undiagnosed illness manifested by signs 
or symptoms involving headaches be presumed to have been 
incurred in active service. 38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.317 
(2003).

3.	Disability manifested by numbness of the hands, including 
an undiagnosed illness manifested by signs or symptoms 
involving numbness of the hands, was not incurred in or 
aggravated by active service, nor may an undiagnosed illness 
manifested by signs or symptoms involving numbness of the 
hands be presumed to have been incurred in active service. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.303, 3.317 (2003).

4.	Disability manifested by chest pain, including an 
undiagnosed illness manifested by signs or symptoms involving 
chest pain, was not incurred in or aggravated by active 
service, nor may an undiagnosed illness manifested by signs 
or symptoms involving chest pain be presumed to have been 
incurred in active service. 38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.317 
(2003).

5.	Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

6.	An acquired psychiatric disorder, other than post- 
traumatic stress disorder, was not incurred in or aggravated 
by active military duty and was not incurred within one year 
after service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In VCAA letter[s] dated in June 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

Service Connection

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service. See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). In addition, certain 
chronic diseases, such as cardiovascular-renal disease, 
including hypertension, and psychoses may be presumed to have 
been incurred in or aggravated by service if they become 
manifest to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition. Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent. For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. 38 C.F.R. § 
3.303(a). If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology. 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Disability Due to Undiagnosed Illness

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the South West Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. See 38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic." See 38 C.F.R. § 3.317(a)(2), (3).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d).

On enlistment examination in September 1989, the heart was 
evaluated as normal. A blood pressure reading of 134/68 was 
recorded. Service medical records show the veteran was seen 
in September 1990 for various symptoms to include headache 
evaluated as viral syndrome. He was next seen later that 
month for complaints of a two day history of headaches and 
other symptoms, diagnosed as bronchitis. In May 1991, the 
veteran was seen for complaints of headache and nasal 
congestion with sore throat diagnosed as mild bronchitis. The 
veteran complained of headache and other symptoms diagnosed 
as alcohol dependency in July 1991. Service medical records 
are negative for any complaints or diagnosis of fatigue. 
Service medical records are negative for any complaints, 
findings or diagnosis involving the hands. On separation 
examination, in October 1991, the veteran reported a history 
of pain or pressure in the chest. The examiner noted the 
veteran had non-cardiac chest pain. He was noted to have 
pleuritic and musculoskeletal pain with motion. Physical 
examination revealed the heart to be normal. A blood pressure 
reading of 116/57 was recorded at that time. Separation 
examination was negative for any complaints and diagnoses of 
headache disorder, fatigue, or pathology of the hands.

VA outpatient treatment records dated from 1993 to 1995 
document intermittent treatment and evaluation for myriad 
symptoms. The veteran was diagnosed with thrombopenia of 
unknown etiology in December 1993. He presented with 
complaints of arthralgias, extreme fatigue, headache, and 
numbness and paresthesias of both hands. These records show 
the veteran was treated with Prednisone. He reported symptoms 
of fatigue and headache secondary to Prednisone. A report of 
x-ray studies of the chest in December 1993 was normal. These 
treatment records reference diagnoses and treatment for 
polyarthralgia fatigue, thrombocytopenia with splenomegaly 
and probable carpal tunnel syndrome. Computerized tomography 
(CT) scan of the head was conducted in February 1994 to 
evaluate the veteran's complaints of chronic headache and 
hand numbness and revealed no evidence of intracranial 
hemorrhage or mass. Electromyogram studies yielded normal 
results. An April 1994 VA outpatient report shows the veteran 
reported improvement of arthralgias with Tylenol, but 
continued fatigue. An assessment of idiopathic 
thrombocytopenia purpura (ITP) was noted. Prednisone was 
tapered and discontinued in May 1994. When seen in October 
1994, the veteran complained of bilateral numbness in his 
hands. He was treated with wrist splints at night without 
relief. He continued to complain of fatigue and tiredness.

The veteran underwent VA examination in January 1995. He 
reported no chronic problems prior to his service in the 
Persian Gulf. He presented with complaints of diffuse 
arthralgias involving the hands, knees, elbows, and 
shoulders. He reported intermittent numbness of the hands. 
The veteran also reported problems with mood swings, anger, 
sleeping poorly and persistent fatigue. The medical 
examination report referenced a diagnosis of ITP based upon 
the veteran's reported history and clinical work-ups. The 
examiner indicated that he was unable to comment on other 
diagnoses for the veteran's complaints of arthralgias, 
fatigue and headache at that time without review of the 
veteran's medical records.

When examined in July 1995, the veteran was diagnosed with 
ITP, headaches, arthralgias, mild hepatomegaly, and possible 
PTSD. An assessment of questionable carpal tunnel syndrome 
was also noted. The examiner noted there were no other 
current diagnoses to account for the veteran's arthralgias, 
fatigue, and headache. The veteran presented with complaints 
of headaches, fatigue, arthralgias, nausea, skin rash and 
mood swings. No diagnostic impression was made relative to 
the cardiovascular system.

During an October 1997 hearing, the veteran reported he 
constantly worked outdoors on antennas while stationed in the 
Persian Gulf and was exposed to toxins. He was issued paper 
masks. He stated he began feeling ill and was being seen in 
sick bay, but was told by his commanding officer to cease 
going to sick bay. He stated he began drinking to self- 
medicate his pain. He described the onset of symptoms of 
chest pain, difficulty breathing and migraine headaches while 
returning from the Persian Gulf, and the development of joint 
pains later. The veteran reiterated these contentions during 
a May 1999 hearing. He also reported he developed numbness in 
his hands after he returned home. When questioned, the 
veteran indicated he was not clinically evaluated for these 
problems until 1993, after his release from service. It was 
the veteran's contention that these disorders were of service 
origin. He also attributed these problems to his ITP.

More recent VA outpatient treatment records dated from 1999 
to 2001 document myriad symptoms, to include headaches, loss 
of feeling in the arms and hands, bilateral knee and leg 
pain, and sensation of his legs being on fire and reference 
an assessment of questionable Gulf War syndrome

The veteran testified at an additional hearing before the 
undersigned member of the Board in March 2005.  At that time, 
he noted that his claim had been pending for many years and 
that his initial problems began due to the fact that he was 
denied treatment at VA medical facilities soon after his 
discharge from service.  He read several items that related 
to service in the Persian Gulf and the development of Persian 
Gulf "syndrome" into the record and noted that he had many 
of the symptoms described in these articles.  In addition, he 
reiterated many of the contentions made during his first two 
hearings on appeal.  

As indicated, an award of benefits under the presumptive 
provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317 
requires some evidence of the manifestation of one or more 
signs or symptoms of an undiagnosed illness. In addition, as 
noted above, in order for service connection to be granted on 
a direct basis, a current disability; an in-service disease 
or injury; and a medical nexus must be established.

While the veteran received treatment for headaches during 
active service and afterwards, no physician has linked the 
veteran's headaches to active service or an undiagnosed 
illness. Instead, the veteran's reported headaches have been 
variously noted as a manifestation of his ITP and Prednisone 
treatment as well as his PTSD. Similarly, the veteran's 
fatigue has been attributed to the ITP and Prednisone 
therapy, as well as the result of difficulty sleeping 
associated with PTSD. Such ITP and PTSD are known diagnosed 
illnesses and are clinically identifiable as are side effects 
attributable to the course of Prednisone prescribed for 
treatment of ITP. Significantly, no physician has linked the 
veteran's headaches or fatigue to active service.

With respect to the veteran's claim of entitlement to service 
connection for numbness of the hands, to include as a result 
of an undiagnosed illness, the evidence of record contains no 
evidence indicating that the veteran's decreased sensation 
is, in fact, due to an undiagnosed illness or otherwise 
related to active service. Moreover, the records show the 
veteran has been evaluated with probable carpal tunnel 
syndrome, a known diagnosis. There is no evidence that his 
numbness of the hands is due to an undiagnosed illness. 
Further, there is no evidence that the veteran suffered from 
numbness of his hands during active service and no physician 
has linked his claimed numbness to active service.

The record is negative for any evidence indicating the 
veteran has chest pain due to undiagnosed illness or 
otherwise related to active service. Notably, the evidence 
does not contain any reference to diagnosis of current 
cardiovascular pathology.

In light of these findings, service connection for headaches, 
fatigue, numbness of the hands, and chest pain may not be 
granted under 38 U.S.C.A. § 1110 or § 1117 (West 2002). To 
merit an award of service connection under the first 
statutory provision, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service. See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355- 
1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). In this case, there is simply no evidence other 
than the veteran's own assertions establishing that he 
currently has a disability manifested by headache, fatigue, 
numbness of the hands or chest pain that is related to active 
service. Unfortunately, the veteran's assertions in this 
regard are insufficient to establish the necessary nexus 
between a current disability and service. LeShore v. Brown, 8 
Vet. App. 406, 409 (1995). To merit an award of service 
connection under the second statutory provision, the veteran 
must submit competent evidence establishing that he has 
objective indications of chronic disability resulting from an 
undiagnosed illness manifested by headache, fatigue, numbness 
of the hands or chest pain. As previously indicated, the 
evidence demonstrates the veteran's claimed headaches, 
fatigue and numbness may be variously attributed to known 
diagnoses. Disability manifested by cardiovascular pathology 
is not clinically demonstrated. Thus, the veteran has not 
submitted competent evidence establishing that he has chronic 
disability resulting from an undiagnosed illness manifested 
by headache, fatigue, numbness of the hands or chest pain.

Based on these findings, the Board concludes that headache, 
fatigue, numbness of the hands and chest pain were not 
incurred in or aggravated by service, nor may cardiovascular 
pathology be presumed to have been so incurred. In reaching 
this decision, the Board considered the applicability of the 
benefit of the doubt doctrine. However, as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor. The preponderance of the evidence is against 
the veteran's claims for service connection for disability, 
to include as due to an undiagnosed illness. Accordingly, 
this aspect of the veteran's appeal must be denied.

To the extent that the veteran contends during his hearings 
on appeal that he has headache, fatigue, numbness of the 
hands and chest pain as a result of an undiagnosed illness, 
it is now well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992; see also 38 C.F.R. § 3.159(a) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Psychiatric Disability

Service medical records show that the veteran was seen in 
June 1991 and September 1991 and evaluated with alcohol 
intoxication. The veteran was evaluated with transient 
depression following receipt of notice of his uncle's death 
in September 1991. The veteran was referred for psychological 
consultation. On separation examination in October 1991, the 
veteran was evaluated with alcohol abuse and referral to VA 
rehabilitation was recommended.

In an October 1994 statement, the veteran described stressful 
events related to his period of active duty. First, he 
reported an incident that occurred in April 1991, in which 
one side of his harness broke while he was suspended over the 
side of the ship repairing an antenna coupling. Second., he 
reported stress related to an improper diagnosis of alcohol 
dependence by the military. The veteran maintains that 
idiopathic thrombocytopenic purpura (ITP) was not properly 
diagnosed and treated. Finally, the veteran reported stress 
related to the erroneous determination made regarding his 
eligibility under the Montgomery G.I. bill.

A July 1995 VA examination report diagnosed PTSD, dysthymia 
and anxiety disorder (Axis I). The examiner indicated the 
veteran met the criteria for PTSD, characterized by 
hypervigilance, startle response, nightmares, change in 
personality, irritability, anxiety, and dysphoria coupled 
with symptoms of Gulf War syndrome of fatigue and joint pain. 
During his interview, the veteran reported his military 
occupational specialty was a radio repairman and that he 
usually worked in the field during the oil fires in Kuwait. 
He reported an incident in which a cable gave way while he 
repaired an antenna causing him to dangle 40 feet above the 
water. He reported recurrent nightmares related to this 
event. He also reported being extremely frightened with 
intense fear by the "black haze" over Kuwait.

The veteran was privately hospitalized and diagnosed with 
major depression, single episode, and alcohol dependence 
(Axis I) in November 1995. Upon presentment, the veteran 
reported a history of having had problems with alcohol abuse 
and "some PTSD following the Gulf War." It was noted he 
developed depression and began drinking five months prior to 
this admission.

In a May 1996 statement, the veteran recounted his stressors 
in service. He reported the incident aboard the USS Blue 
Ridge in which he was suspended from a harness on which a 
cable broke while he repaired an antenna. The veteran 
reported he fell five to seven feet and was eventually pulled 
up to the bridge of the ship. He indicated he developed a 
fear of heights and suffered great anxiety. The veteran 
reported another stressor caused by being denied alcohol 
rehabilitation treatment while in service.

A July 1997 VA examination report referenced a diagnostic 
impression of alcohol dependence in remission and personality 
disorder, not otherwise specified (Axis II). The report did 
not reference an Axis I diagnosis. The examiner noted in the 
context of his interview, the veteran explained he did not 
fall while in the harness as previously reported, rather one 
shoulder strap of the 3-point harness broke resulting in the 
veteran being thrown off balance. The veteran reported a fear 
of heights as a consequence of this event. The examiner noted 
that during the course of the interview, however, the veteran 
reported he skied following his release from service and 
routinely used the quadruple chair lift. The examiner 
indicated that because the veteran was able to use the chair 
lift it was suggestive that his reported fear of heights was 
not crippling. When questioned regarding his nervous 
symptoms, the veteran mentioned only that he experienced 
headaches and worries. The examiner commented the veteran 
failed to endorse any item other than his reported fear of 
heights related to his stressor or to fulfill the criteria 
for PTSD. The veteran denied any psychiatric treatment or 
psychotropic medication.

During an October 1997 hearing, the veteran reported a 5- 
point harness broke while he repaired an antenna causing him 
to dangle over the side of the ship. He reported he was told 
not to tell anyone of this incident. The veteran reported he 
began drinking to self medicate. The veteran reiterated these 
contentions during a May 1999 hearing, although he reported 
being in a 3-point harness with 2 of the straps breaking. He 
also reported he developed numbness in his hands after he 
returned home.

A February 1998 report received from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) confirmed that 
the USS Blue Ridge served in the Persian Gulf Theater. The RO 
was advised that more detailed information would be required 
to conduct a search to verify specific events alleged.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. However, VA regulations 
reflect that symptoms attributable to PTSD are often not 
manifested in service. Accordingly, service connection for 
PTSD requires a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor(s). See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. Where, the 
veteran did not engage in combat with the enemy and was not a 
POW, or the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor. Instead, the record must contain service records or 
other credible evidence that corroborates the stressor. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998). Such 
corroborating evidence cannot consist solely of after- the-
fact medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

Initially, the Board acknowledges that the veteran has 
received medical diagnoses of PTSD, attributed to his account 
of his military service. Nevertheless, the Board is unable to 
accept the diagnosis as based upon a confirmed stressor 
because the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain independent evidence which credibly supports his 
account of in-service stressors.

The Board must therefore assess the credibility and weight of 
all the evidence, including the medical evidence. "Just 
because a physician or other health professional accepted 
appellant's description of his Vietnam experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD." Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences. See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

In this case, the Board finds that the veteran did not engage 
in combat with the enemy. In the instant case, the veteran's 
Armed Forces of the United States Report of Transfer or 
Discharge, Form DD-214, reports that the appellant did not 
receive decorations, medals, badges, commendations, 
citations, or campaign ribbons indicating combat. However, 
foreign or sea duty was noted. The veteran's military 
operating specialty was reported as a radioman. His military 
occupational specialty does not indicate combat service. 
There is no indication in the personnel records that he was 
assigned or participated in combat duties.

Information received from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) confirms that 
the USS Blue Ridge served in the Persian Gulf Theater. 
Nevertheless, USASCRUR did not verify the incidents described 
by the veteran as stressful events of service. Moreover, no 
such contemporaneous notations are contained in the service 
medical records that support the reported incidents.

In reviewing the evidence of record, there is no 
corroborating "credible supporting evidence" of the claimed 
in-service stressors. Without specific identifying 
information such as dates, places, and/or names of 
individuals involved in the alleged stressor events, there is 
no possible way the events could be corroborated. The Board 
has concluded that the preponderance of the evidence is 
against a finding that the appellant engaged in combat with 
the enemy while on active duty, and there is no credible 
supporting evidence of his reported in-service stressors. 
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for PTSD, and it must be denied.

With regard to a psychiatric disorder other than PTSD, the 
evidence reveals that, during service, the appellant was 
diagnosed with transient depression and personality disorder. 
Separation examination referenced an assessment of alcohol 
dependence for which the veteran was referred for 
rehabilitation treatment. No chronic mental disorder for 
which service connection may be granted is shown in service 
by the evidence of record. Without evidence of such a mental 
disorder during service, incurrence is not factually shown. 
Additionally, a psychosis was not shown within one year 
subsequent to service discharge.

Post service records contain diagnoses of dysthymia, anxiety 
disorder and major depression. However, no examiner has 
related these disorders to the veteran's period of active 
duty or any incident therein. Thus, service connection is not 
established for these conditions.

The Board notes that the veteran has been evaluated with 
personality disorder. For VA compensation purposes, however, 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation and are, therefore, not 
eligible for service connection. 38 C.F.R. § 3.303(c).

Additionally, the veteran has been diagnosed with alcohol 
abuse, in remission. Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse. Moreover, section 8052 also amended 38 
U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs. See 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. §§ 3.1(m), 3.301(d) (2003). VA's General Counsel 
has confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990. See VAOPGCPREC 7- 99; 
VAOPGCPREC 2-98.

Accordingly, in the absence of evidence of a current 
psychiatric disability shown to be related to the veteran's 
period of military service, service connection is not 
warranted for an acquired psychiatric disorder.


ORDER

Service connection for fatigue is denied.

Service connection for headaches is denied.

Service connection for numbness of the hands is denied.



Service connection for chest pains is denied.

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


